431 F.2d 204
UNITED STATES of America, Appellee,v.Arthur BROCK, Appellant.
No. 232-70.
United States Court of Appeals, Tenth Circuit.
Sept. 3, 1970.

William L. Panagulis, Denver, Colo., for appellant.
Stephen K. Lester, Asst. U.S. Atty.  (Robert J. Roth, U.S. Atty., Wichita, Kan., with him on the brief), for appellee.
Before LEWIS, Chief Judge, and SETH and HICKEY, Circuit Judges.
PER CURIAM.


1
This is a direct appeal from a judgment determining appellant to have been guilty of a violation of the Dyer Act, 18 U.S.C. 2312, by the unlawful transportation of a stolen automobile in interstate commerce.  The undisputed evidence shows that the subject automobile was stolen in the state of Missouri and found shortly thereafter in the exclusive possession of appellant in the state of Kansas under circumstances clearly supporting the judgment of conviction.  Bolstering this traditional proof, appellant orally confessed the complete offense to an agent of the Federal Bureau of Investigation after having been given the full Miranda warnings.  The admission of this confession into evidence is now challenged by claim that appellant was highly intoxicated at the time he was interviewed by the agent and that the confession was thus involuntary.  Appellant testified at length concerning his state of intoxication and the court instructed the jury, correctly and without objection, on the legal aspects of voluntary intoxication.  The jury, by its verdict, simply rejected the credibility of appellant in view of the fact that the confession was given some twenty hours after appellant's arrest and the testimony of the interviewing agent and two state officers that the appellant gave no indication of intoxication at any time.


2
Affirmed.